      Case 2:20-cv-00686-JCJ Document 21 Filed 06/23/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



SARAH MARTIN                     :
                                 :    CIVIL ACTION
           Petitioner            :
                                 :
     vs.                         :    NO.   20-CV-0686
                                 :
NTT DATA, INC.                   :
                                 :
           Respondent            :


                                 ORDER


     AND NOW, this       23rd        day of June, 2020, upon

consideration of the Petition to Vacate Arbitration Award of

Sarah Martin (Doc. No. 1) and NTT Data, Inc.’s Response in

Opposition and Cross-Petition to Confirm Arbitration Award (Doc.

No. 15), it is hereby ORDERED that the Petition to Vacate is

DENIED, the Cross-Petition to Confirm is GRANTED and the

Arbitration Award entered in this matter on January 6, 2020 is

CONFIRMED.

                                          BY THE COURT:


                                          s/ J. Curtis Joyner

                                          _________________________
                                          J. CURTIS JOYNER,     J.




                                     35
